8:19-cv-02876-HMH         Date Filed 05/18/20         Entry Number 30      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON / GREENWOOD DIVISION

Andre Massey,                                 )
                                              )        C.A. No. 8:19-2876-HMH-JDA
                       Petitioner,            )
                                              )
       vs.                                    )        OPINION & ORDER
                                              )
Warden of Tallahatchie Correctional           )
Institution,                                  )
                                              )
                       Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The petitioner filed no objections to the Report and Recommendation. In the absence

of objections to the magistrate judge’s Report and Recommendation, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face


                                                  1
8:19-cv-02876-HMH         Date Filed 05/18/20       Entry Number 30        Page 2 of 2




of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Austin’s Report and Recommendation and incorporates it

herein. It is therefore

       ORDERED that this action is dismissed in accordance with Rule 41(b) of the Federal

Rules of Civil Procedure. It is further

       ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
May 18, 2020




                             NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                2
